Citation Nr: 0507615	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1945.  He was a prisoner of war for five months.  He 
died in November 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for cause of the 
veteran's death.

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, she requested a hearing before the Board.  
The record reflects that the appellant was scheduled with a 
hearing before the Board in January 2005 and failed to show.  
Therefore, there is no hearing request pending at this time.  
38 C.F.R. § 20.704 (2004).


FINDINGS OF FACT

1.  The veteran died in November 1974.  The immediate cause 
of death was listed as respiratory failure due to 
adenocarcinoma of the lung.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service, to 
include his internment as a prisoner of war.




CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the appellant of the 
information and evidence not of record that is necessary to 
substantiate her claim for service connection for cause of 
the veteran's death in a February 2004 letter.  VA informed 
the appellant that in order to establish service connection 
for cause of the veteran's death, she would need to submit 
evidence that the veteran had a disability due to a disease 
or injury that was either incurred in or aggravated by 
service which had a relationship to the veteran's death.  The 
letter specifically informed her that VA needed evidence 
showing that adenocarcinoma of the lung was due to service.  
The letter also notified the appellant that VA was 
responsible for obtaining any records that were held by a 
federal agency, to include service medical records, military 
records, and medical records at VA hospitals.  VA also told 
the appellant that it would make reasonable efforts to help 
her get private medical records or other evidence necessary 
to support her claim.  Finally, VA asked the appellant to 
submit any evidence she had in her possession.  

Additionally, VA has notified the appellant the reasons why 
service connection for cause of the veteran's death is not 
warranted in the June 2001 rating decision, the September 
2002 statement of the case, and the October 2004 supplemental 
statement of the case.  The appellant was informed that the 
cause of the veteran's death, which was respiratory failure 
due to adenocarcinoma of the lung, had not been shown as 
having a relationship to service and thus could not have 
contributed to the veteran's death.  The statement of the 
case also fully provided the laws and regulations pertaining 
to entitlement to the benefits sought.  The duty to notify 
the appellant has been satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

The Board recognizes that the VCAA notice sent to the 
appellant was subsequent to the rating decision which gave 
rise to this appeal; however, the Board finds no prejudice to 
the appellant.  The appellant was adequately furnished with 
the type of notice required by VCAA and has had an 
opportunity to identify evidence and submit evidence in 
connection with her claim.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error, as it pertains to this issue.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The RO's subsequent actions and 
notice to the appellant effectively cured any VCAA notice 
defect.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The appellant was informed of the evidence necessary to 
substantiate her claim.  The provisions of VCAA have been 
substantially complied with and no useful purpose would be 
served by delaying appellate review of this claim for further 
notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  The appellant 
has not informed VA of any evidence that she wants it to 
obtain, nor has she submitted any evidence.  Although an 
examination was not provided in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, Board finds that VA was not under an 
obligation to provide an examination, as such was not 
necessary to make a decision on this claim.  Specifically, 
under the new law, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his active service, to include while he was a 
prisoner of war.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  The VA 
informed the appellant that she would need medical evidence 
of a relationship between the veteran's death and service, 
and the appellant has not provided such evidence.  

It does not appear that there are additional medical 
treatment records that are necessary to proceed to a decision 
on the issue being decided in this case.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision

The service medical records show that an examination 
conducted in December 1945 indicated that the lungs were 
normal.  A chest x-ray was also normal.  

A December 1970 VA examination report shows that examination 
of the respiratory system was normal.  

During the veteran's lifetime, he was not service connected 
for any disability.  He was in receipt of pension for 
ischemic heart disease, peptic ulcer disease, metastatic 
adenocarcinoma, peripheral arteriosclerosis of femoral 
arteries, and bilateral pterygia.  

The appellant has alleged that the veteran's cancer of the 
lung had spread from the stomach and colon.  She stated that 
the veteran was "doused with DDT" while at the prisoner of 
war camp, which caused the cancer.  She has also stated that 
cigarettes were not known to cause cancer and were in the 
prisoner-of-war care packages.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

As stated above, the veteran was not service connected for 
any disability during his lifetime.  The appellant alleges 
that the veteran developed cancer due to a chemical called 
"DDT" that had been used on the veteran while he was a 
prisoner of war and when he was back in the United States, 
which contributed to the veteran's death.  The Board has 
thoroughly reviewed the evidence of record.  There is no 
evidence in the claims file to support the appellant's 
allegations that the veteran's adenocarcinoma of the lung was 
incurred in service or attributable to service, including his 
internment as a prisoner of war.  The service medical records 
are silent for any lung defects, and there is no competent 
evidence that cancer was manifested to a compensable degree 
within one year following the veteran's discharge from 
service.  Additionally, there is no competent evidence 
establishing that the cause of the veteran's death was 
somehow due to the veteran's service.  

The Board is aware that the veteran was diagnosed with 
ischemic heart disease and  peptic ulcer disease during his 
lifetime and that such diseases are among those subject to 
presumptive service connection for prisoners of war.  
However, there is no competent evidence of record to show 
that either disease contributed to the veteran's death.  
Although the appellant has asserted that the veteran incurred 
a disease in service, which contributed to his death, she is 
a lay person and her opinion is not competent to provide the 
necessary nexus between the veteran's service and his death.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Without any competent evidence of a nexus between the cause 
of the veteran's death and service, the claim for service 
connection for cause of the veteran's death must be denied.  
It follows that there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
permit favorable action on the veteran's claim.  38 U.S.C.A. 
§ 5107(b); see Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


